Brown, C.J.
(dissenting) — Suspecting Eugene Myers might be driving with an invalid license, Deputy Wayne Dubois, while on routine patrol, called for a license check and followed Mr. Myers’ car. While awaiting the dispatcher’s response, Deputy Dubois saw Mr. Myers commit two driving infractions and pulled him over. No dispute exists regarding the propriety of the searches conducted incident to the custodial arrests and search warrant. The sole dispute is whether the initial seizure was pretextual. When rejecting Mr. Myers’ pretext argument, the trial court reasoned Deputy Dubois “had every right to pull the vehicle over.” Report of Proceedings at 25. I agree.
This case is unlike State v. Ladson, 138 Wn.2d 343, 979 P.2d 833 (1999), and State v. DeSantiago, 97 Wn. App. 446, 983 P.2d 1173 (1999), because here Deputy Dubois’ intent was determined by the trial court, after properly considering the totality of the factual circumstances, to be without pretext. The facts are uncontested and are thus verities. State v. Hill, 123 Wn. 2d 641, 644, 870 P.2d 313 (1994). The inferences from the facts support the trial court’s conclusion. While the deputy wanted to check Mr. Myers’ driving status, the stop for the driving infractions was for objectively independent proper reasons, not improper ulterior reasons. Here, the deputy’s concerns about Mr. Myers were *99merely cumulative, not improper. Accordingly, I respectfully dissent.
Review denied at 150 Wn.2d 1027 (2004).